DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Elements “140b”, “610a”, “635a”, “650a”, and “660a”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 9, & 19-20 objected to because of the following informalities: 
1) Claim 1 ends with a “,” and not a period, and 
2) Claim 9 ends with nothing and should end with a period.  

4) Claim 20 states - “of claim 20. wherein”, where period should be replaced with a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 14, 16, & 19-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recite the limitation - "the circuit configuration" – however, there is no distinct introduction in independent claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 14, 16, & 19-20 recite the limitation - “electronic hardware” – however, there is no distinct introduction in independent claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,951,875 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both are in respect to the same inventive subject matter.
See M.P.E.P. 804(II)(B)(2)(a) Construing the Claim Using the Reference Patent or Application Disclosure:
"The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ "Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.  Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application).  In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mukhtarov et al, hereinafter Mukhtarov (U.S. 2016/0301918 A1, cited in IDS) in view of Yamazaki et al, hereinafter Yamazaki (U.S. 2018/0203319 A1).
In regards to claim 1, Mukhtarov discloses: a display configured to support multiple views, comprising: at least one array of pixels; at least one backplane electronically coupled with the at least one array of pixels; and processing circuitry electronically coupled with the at least one backplane (Mukhtarov, figs. 2-6, display 110 & processing circuitry 160, disclosed in ¶ [0062]- ¶ [0063], ¶ [0085]- ¶ [0090], & ¶ [0113]- ¶ [0114]; the office construes display panel to correspond to claimed backplane based on illustration of display panel 110 in fig. 6). 
Mukhtarov fails to disclose: wherein the processing circuitry includes a neural network architecture configured to process an input data stream received at the display, wherein the processing circuitry is configured to: receive the input data stream, process the input data stream to generate an output data stream using the neural network architecture, and provide signaling representative of the output data stream to the array of pixels through the backplane, where the array of pixels is configured to contribute the particular set of light rays to generate a particular view.
However, Yamazaki discloses: wherein the processing circuitry includes a neural network architecture configured to process an input data stream received at the display, wherein the processing circuitry is configured to: receive the input data stream, process the input data stream to generate an output data stream using the neural network architecture, and provide signaling representative of the output data stream to the array of pixels through the backplane, where the array of pixels is configured to Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]).
Mukhtarov and Yamazaki are considered to be analogous art because both are in the same field of endeavor related to backplane display image processing devices. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify processing circuitry of Mukhtarov to include processing circuitry of Yamazaki as recited in claimed mapping that’s includes but not limited to including: a neural network architecture configured to process an input data stream received at the display, wherein the processing circuitry is configured to: receive the input data stream, process the input data stream to generate an output data stream using the neural network architecture, and provide signaling representative of the output data stream to the array of pixels through the backplane, where the array of pixels is configured to contribute the particular set of light rays to generate a particular view, as taught by Yamazaki, in order to correct and optimize image data (Yamazaki, ¶ [0342]).
In regards to claim 2, Mukhtarov in combination above discloses: the display of claim 1, wherein the processing circuitry supports a plurality of modes of operation (Mukhtarov, figs. 2-6, display 110, disclosed in ¶ [0062]- ¶ [0063] & ¶ [0113]- ¶ [0114]; i.e., 2D and 3D modes).
claim 3, Mukhtarov in combination above discloses: the display of claim 2, wherein the display is configured for viewing by a plurality of viewers, and wherein the plurality of modes of operation include at least one of: a first mode of operation in which a single view is generated for all viewers of the display (Mukhtarov, figs. 2-6, display 110 & single viewer 180, disclosed in ¶ [0062]- ¶ [0063], ¶ [0113]- ¶ [0114], & ¶ [0117]; i.e., 2D mode; note, claim is in alternative form), a second mode of operation in which a different view is generated for each viewer of the plurality of viewers, or a third mode of operation in which multiple views are generated for each viewer of the plurality of viewers.  
In regards to claim 4, Mukhtarov in combination above discloses: the display of claim 1, wherein the circuit configuration of the at least one backplane is a logical arrangement configured to distribute the signaling associated with the output data stream to specific portions of the at least one array of pixels (Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]).
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
In regards to claim 5, Mukhtarov in combination above discloses: the display of claim 1, wherein a neural network architecture includes multiple weights stored in the processing circuitry of the display, and wherein the processing circuitry is further Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]).
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
In regards to claim 6, Mukhtarov in combination above discloses: the display of claim 1, wherein different subsets of pixels in the at least one array of pixels are configured to contribute to light directed towards different directions (Mukhtarov, figs. 2 & 6, display panel 110 including pixels, disclosed in ¶ [0058]- ¶ [0062]; note, pixels including a set of sub pixels correspond to claimed subsets of pixels, and necessarily contribute light in different directions due to positions of sub pixels being in different positions in order to properly emit light upon screen; for compact prosecution purposes, please refer to fig. 1 that refracts light at different angles, as disclosed in ¶ [0052]- ¶ [0053]).  
In regards to claim 7, Mukhtarov in combination above discloses: the display of claim 1, wherein the pixels in the at least one array of pixels are configured to contribute different colors of light and different intensities of light in one or more directions (Mukhtarov, figs. 2 & 6, display panel 110 including pixels, disclosed in ¶ [0058]- ¶ [0062]; note, claim is in alternative form).  
claim 8, Mukhtarov in combination above discloses: the display of claim 1, wherein the at least one array of pixels includes one or more layers, wherein each layer includes at least one of light producing elements (Mukhtarov, figs. 2 & 6, display panel 110 including pixels, disclosed in ¶ [0058]- ¶ [0062]; note, claim is in alternative form), light absorbing elements, light reflective elements, light transmissive elements, light modifying elements, or optical elements.
In regards to claim 9, Mukhtarov in combination above discloses: the display of claim 8, wherein the optical elements include at least one of lenses, optical barriers, waveguides, fiber optics, switchable optics, directional modifying elements, polarization modifying elements, or light splitting elements (Due to claim 8’s alternative form, this claim is in moot).
In regards to claim 10, Mukhtarov in combination above discloses: the display of claim 1, wherein the processing circuitry further includes at least one of application specific integrated circuits, field programmable gate arrays, programmable integrated circuits, central processing units, graphics processing units, tensor processing units, neural network integrated circuits (Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]; wherein neuron circuits 615 are commensurate to claimed neural network integrated circuits, and note, claim is in alternative form), vision processing units, or neuromorphic processors.  
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
In regards to claim 11, Mukhtarov in combination above discloses: the display of claim 1, wherein the processing circuitry further includes electronic hardware (Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]; wherein neuron circuits 615 are commensurate to claimed electronic hardware).
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
In regards to claim 12, Mukhtarov in combination above discloses: the display of claim 11, wherein the processing circuitry further includes stored instructions to operate the electronic hardware in accordance with policies from which to select a mode of operation (Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]; note, neuron circuits 615 are commensurate to claimed electronic hardware, firmware policies of memory 602, and “activation function” of neurons 615 during an image mode from a non-image mode). 
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
In regards to claim 13, Mukhtarov in combination above discloses: the display of claim 12, wherein the instructions are in the form of software, firmware (Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]; note, neuron circuits 615 are commensurate to claimed electronic hardware, firmware policies of memory 602, and “activation function” of neurons 615 during an image mode from a non-image mode; further note, claim is in alternative form), or both.
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
In regards to claim 20, Mukhtarov in combination above discloses: the display of claim 1, wherein the electronic hardware in the processing circuitry is implemented as a hierarchy of circuits that separate processing tasks spatially (Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]; note, neuron circuits 615 are commensurate to claimed electronic hardware; further note, claim is in alternative form), angularly, temporally, by random distribution, or by a combination thereof.  
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
In regards to claim 21, Mukhtarov in combination above discloses: the display of claim 20. wherein the separate processing tasks in the hierarchy of circuits are processed simultaneously, sequentially (Yamazaki, fig. 23A-B: claimed processing circuitry corresponding to elements 601- 605 that includes neural network architecture 610 of layers 611-613 and neurons 615, and display panel 620 {corresponds to claimed backplane, as interpreted in preceding reference thereof} includes pixels 621, disclosed in ¶ [0306]- ¶ [0314], ¶ [0321]- ¶ [0329], & ¶ [0331]- ¶ [0352]; note, neuron circuits 615 are commensurate to claimed electronic hardware, where the processing is construed to be sequential due to ¶ [0348]- ¶ [0349], where the sum must necessarily be determined prior to being input into another product-sum operation with respect to the multiple layers 611-613, depicted in fig. 23B; further note, claim is in alternative form), or both.
Note, combination intent, purpose, and motivation is the same as applied in independent claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626